                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


PAMELA JOYCE NICHOLS, KEVIN                      §
JAMES KOHUTE,                                    §
                                                 §   CIVIL ACTION NO. 6:18-CV-00512-JDK
                                                 §
               Plaintiffs,                       §
                                                 §
v.                                               §
                                                 §
CLEO WELCH,                                      §
                                                 §
               Defendant.

             ORDER ADOPTING REPORT AND RECOMMENDATION OF
                    UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On October 2, 2018, the Magistrate Judge

issued a Report and Recommendation (Docket No. 5), recommending that Plaintiffs’ complaint

be dismissed with prejudice for failure to state a basis for jurisdiction or allege a claim upon

which relief can be granted. On October 5, 2018 Plaintiffs received a copy of the Magistrate

Judge’s Report and Recommendation. Docket Nos. 6, 7. The Report and Recommendation

informed Plaintiffs of their rights to object to the Report and Recommendation within 14 days,

and further informed them that a failure to timely object shall bar “de novo review by the district

judge of those findings, conclusions and recommendations and, except on grounds of plain error,

from appellate review of unobjected-to factual findings and legal conclusions accepted and

adopted by the district court.” Docket No. 5 at 2 (citing Douglass v. United States Auto. Ass’n,

79 F.3d 1415, 1430 (5th Cir. 1996)). Since the service of the Report and Recommendation on
October 5, 2018, Plaintiffs have not filed objections and the prescribed time period for doing so

has passed.

       Having reviewed the findings and conclusions of the Magistrate Judge, the Court agrees

with the Magistrate Judge. Therefore, the Court hereby adopts the findings and conclusions

of the Magistrate Judge as the findings and conclusions of the Court. It is accordingly

       ORDERED that the complaint is hereby DISMISSED WITH PREJUDICE.



                  Signed this
                  Dec 14, 2018




                                           Page 2 of 2
